Citation Nr: 1615360	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  14-12 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3. Entitlement to service connection for sleep apnea.



REPRESENTATION

Veteran represented by:	Joseph R. Moore - Attorney at Law




ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION


The Veteran had active service from September 1988 to May 1989, and from October 1990 to May 1991, with additional periods of reserve duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

Entitlement to service connection for PTSD was initially denied in an April 1999 rating decision.  The Veteran did not appeal this decision, and it is final.  By a rating decision in May 2011, the RO reopened the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder (claimed as both PTSD and schizophrenia), but denied the underlying issues on their merits.  The Veteran submitted a notice of disagreement (NOD) in January 2012; a statement of the case (SOC) was issued in February 2014; and the Veteran, through his attorney, timely filed a substantive appeal in March 2014 (via a statement in lieu of a VA Form 9).

Although the RO determined that new and material evidence had been received sufficient to warrant reopening the Veteran's claim of entitlement to service connection for PTSD, the Board must initially determine whether new and material evidence has been submitted regardless of the RO's actions.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Following certification to the Board, the Veteran requested and was granted a 90 day extension request.  Thereafter, additional evidence was submitted and added to the record.  However, the Veteran's representative waived the Veteran's right to have the RO initially consider this evidence in a statement dated in March 2016.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was initially denied by the RO in an April 1999 rating decision; the Veteran was notified in writing of the decision, but he did not initiate an appeal or submit new and material evidence within one year. 

2.  Evidence added to the record since the April 1999 rating decision is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim of service connection for PTSD.

3. The evidence of record is in relative equipoise as to whether the Veteran has an acquired psychiatric disorder, variously diagnosed as PTSD, generalized anxiety disorder and depression, that is medically attributed to a stressor he experienced during his time in service.





CONCLUSIONS OF LAW

1.  The April 1999 rating decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

2.  Evidence received since the April 1999 rating decision is new and material, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015). 
 
3. The criteria for entitlement to service connection for an acquired psychiatric disorder, variously diagnosed PTSD, generalized anxiety disorder and depression, are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.



II. New and Material 

The Veteran seeks to reopen his previously denied claim for entitlement to service connection for PTSD.

Notwithstanding determinations by the RO that new and material evidence has or has not been received to reopen the Veteran's claim, the Board has a jurisdictional obligation to determine whether the evidentiary threshold set forth in 38 U.S.C.A. § 5108 has or has not been met for the purposes of determining if a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  See Kutcherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Fortuck v. Principi, 17 Vet. App. 173, 179 (2003);Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the Veteran's claim of service connection for PTSD in April 1999 rating decision.  That decision was predicated on a finding that the evidence did not indicate the Veteran's alleged stressor or a confirmed diagnosis of PTSD.  The Veteran did not initiate an appeal or submit new and material evidence prior to the expiration of the appeal period, and that decision became final.  As such, the April 1999 rating decision represents the last and final disallowance of the claim of service connection for PTSD.  See Evans v. Brown, 9 Vet. App 273, 283-85 (1996).  Accordingly, this claim may only be reopened if new and material evidence is submitted. 

The evidence added to the record since the last final denial includes statements from the Veteran that while serving in the Persian Gulf, he witnessed an "extremely high number" of military vehicle accidents and "saw a few explosions...SCUD missiles and Patriot missiles collide in the air," and that these events had a "huge impact," resulting in nightmares and flashbacks.  See September 2009 VA Form 21-0781. 

That testimony represents information about potential stressors that the Veteran was exposed to during service.  The Board finds that this evidence is new and material because it tends to show evidence that the Veteran was exposed to stressors during service, which may be a precipitating factor for PTSD, and which is information that was not available at the time of the April 1999 denial.  This evidence also pertains to the reason for the denial of the Veteran's claim for PTSD, namely, that his stressors had not been indicated,  Additionally, since the April 1999, the VAMC and private medical records have been added to the claims file providing a confirmed diagnosis of acquired psychiatric disorders, including PTSD.  See February 2016 M.C. opinion; see also December 2002 VA examination.  Thus, this evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claim for service connection for PTSD will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


II. Service Connection 

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  He asserts he experienced traumatic and stressful events during service that caused his current psychiatric disorders.


Applicable Laws

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Regarding the diagnosis of PTSD, the provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual.  Pursuant to Cohen v. Brown, 10 Vet. App. 128 (1997), a diagnosis of PTSD is presumably in accordance with the DSM criteria, both in terms of the adequacy and sufficiency of a claimed stressor.

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f).  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,843 (July 13, 2010), as amended by 75 Fed. Reg. 41,092 (July 15, 2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or in whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Facts & Analysis

The Veteran asserts that his stressors relate to his service in the Persian Gulf, where he witnessed an "extremely high number" of military vehicle accidents, including personally assisting with a "severe head injury."  See July 2009 VA Form 21-0781 ("I noticed he had a severe head injury...every time he exhaled blood came out of his mouth. It had a huge impact on me to see this person agonizing.")  During his Gulf War service, the Veteran also bore witness to "SCUD missiles and Patriot missiles collide in the air, "stating that when he now "hear[s] explosions I paralyzed [sic] and have flashback about the same thing."  Id. ("To me the sky was falling down...after that I have nightmares."); see also December 2002 VA Examination ("[Veteran] reports that he saw no combat in the Persian Gulf but he did see a couple things that happened that were traumatic...saw an explosion in the air...saw a series of accidents in the region...one of the passengers was thrown out of the car and had a skull injury.")  Thus, the Veteran's claimed stressors, especially his witnessing of a missile explosion, clearly relate to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 (July 13, 2010).

Additionally, in a December 2004 VAMC treatment record, a VA psychiatrist entered a diagnosis of PTSD due to multiple factors, including the Veteran's "War experience," thereby confirming that his alleged stressors were adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to those claimed stressors.  See December 2004 VAMC Coatesville PTSD Discharge Note; see also Cohen v. Brown, 10 Vet. App. 128, 153 (1997) (VA mental health practitioners presumably make such diagnoses in accordance with the DSM-IV as to both adequacy of symptomatology and sufficiency of the claimed stressors).  

Furthermore, the Veteran's personnel records show that the Veteran had service in Southwest Asia, including a Defense Personnel Records Information Retrieval System Response (DPRIS) confirming that the Veteran's unit was in the proximity of missile deployment.  See May 2010 DPRIS CURR Request ("first SCUD alert at Camp Eagle II on January 18, 1991. Soldiers at Camp Eagle could easily observe the contrails of the SCUDS fired towards Dhahran").  Therefore, the Veteran's claimed stressors are consistent places, types, and circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's lay statements regarding his in-service stressors are credible and sufficient to establish the occurrence of the claimed in-service stressor pursuant to 38 C.F.R. § 3.304(f)(3) .

Turning to the question of whether there is a nexus, or link, between the currently shown disorder and the in-service stressors, the record shows that the Veteran's acquired psychiatric disorders, including PTSD, have been linked to his experiences in service.  A November 1997 VAMC psychiatric examiner opined that "patient probably suffering from gen anxiety or depression after PG."  See November 1997 VAMC Progress Note.  In September 2004, the Veteran was admitted into a PTSD inpatient program at the VAMC in Coatesville and discharged in December 2004 with an Axis I diagnosis of PTSD and Axis IV diagnoses of "unemployment, marital strife, remote-War experience."  

The Board finds that the most probative of the evidence of record is the recently submitted private medical opinion.  See February 2016 M.C. Opinion.  Following a "two hour diagnostic evaluation" and review of the Veteran's "medical record, service record, and ancillary information," the private examiner concluded that the Veteran "was exposed to multiple traumas while in a war zone in the Persian Gulf and developed the classic signs and symptoms of PTSD."  Id.  ("There is no support for any other diagnoses besides PTSD as the Veteran has manifested nightmares, flashbacks, avoidance, an escalated startle response, negativistic thinking, all classic signs and symptoms of PTSD").  Id.  The examiner also conducted a review of the Veteran's past and present medical history, noting the Veteran's history of suicide attempts and suicidal ideation, anger outbursts, and irritability.  Id.  

By contrast, the Board notes that the December 2002 VA examiner provided a negative opinion based on "the degree of trauma, while certainly present, does not appear to be severe enough to have caused a chronic PTSD disorder."  As explained by the February 2016 private examiner, the December 2002 examiner's opinion is incorrect as it applies a "severity" standard to the PTSD diagnosis, which does not exist under DSM IV or V criteria.  Regarding the August 2010 VA examination, the examiner does observes the fact that the Veteran did experience stressor events, but then comments that the remainder of the criteria for PTSD are not met and instead makes diagnosis of generalized anxiety disorder...[which] does not cause intrusive memories, nightmares, dissociative reactions associated with traumatic events").

On balance, the record contains medical evidence that is both for and against the claim.  Accordingly, resolving all reasonable doubt in the Veteran's favor, service connection for an acquired psychiatric disorder, variously diagnosed as PTSD and schizophrenia, is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to this extent, the appeal is granted.

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed as PTSD, generalized anxiety disorder and depression, is granted.



REMAND

In a May 2011 rating decision, the RO denied the Veteran's claim of entitlement to service connection for sleep apnea.  In January 2012, the RO received a statement from the Veteran expressing his disagreement with the decision.  See January 2012 NOD ("A May 2011 Rating Decision...also denied his entitlement to service connection for sleep apnea...Please note that [Veteran] disagrees with the denials of all of these claims").  To date, an SOC has not been issued by the RO in response to the timely NOD.  Where an SOC has not been provided following the timely filing of a NOD, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, an SOC must be issued on this claim.

Accordingly, the case is REMANDED for the following action:
 
The RO should issue an SOC with respect to the issue of entitlement to sleep apnea.

The Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of that issue. 
 
The claims file should be returned to the Board for further appellate consideration only if the Veteran files a timely substantive appeal. 

The Board intimates no opinion as to the ultimate outcome of this case. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


